UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7335


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL LEROY DARITY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:95-cr-00132-LHT-1)


Submitted:   February 25, 2010            Decided:   March 3, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Leroy Darity, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael   Leroy    Darity         appeals    the    district    court’s

order denying his motion for modification of sentence, 18 U.S.C.

§ 3582(c)   (2006).     We    have    reviewed      the      record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         United States v. Darity, No. 1:95-cr-

00132-LHT-1   (W.D.N.C.      July    7,   2009).        We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                          2